Citation Nr: 1613935	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-20 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent, and a disability rating in excess of 70 percent from February 14, 2013, for posttraumatic stress disorder (PTSD).

2. Entitlement to a combined evaluation for compensation purposes in excess of 70 percent based on the combined evaluation for all service-connected conditions.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and March 2013 and March 2015 rating decisions of the RO in Portland, Oregon. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear before the Board for a Travel Board hearing on March 9, 2016.  A written statement from the Veteran's representative indicates that on March 9, 2016, the Veteran contacted his representative and requested his hearing be rescheduled due to inclement weather preventing his travel to the RO.

The Board finds that the March 2016 statement constitutes a timely-filed motion to reschedule the Board hearing, and the Board finds that good cause is shown for his failure to appear.  See 38 C.F.R. § 20.702(d) (2015).  Accordingly, a new Travel Board hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a Travel Board hearing.  The Veteran and his representative should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

